       Case 1:20-cv-10617-WGY Document 263 Filed 08/03/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                   __________________________________________
                                          )
MARIA ALEJANDRA CELIMEN SAVINO )
and JULIO CESAR MEDEIROS NEVES, )
                                          )
Petitioners-Plaintiffs,                   )
                                          )     20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                   )
                                          )
       Respondents-Defendants.            )
_____________________________________ _)


                              NOTICE OF APPEAL

      Notice is hereby given that the Respondents-Defendants hereby appeal to the

United States Court of Appeals for the First Circuit from the district court’s

(William G. Young, J.) following orders:

             1.    Order (May 7, 2020), ECF No. 168;

             2.    Order (May 11, 2020), ECF No. 172;

             3.    Order (May 12, 2020), ECF No. 175;

             4.    Order (June 3, 2020), ECF No. 206; and

             5.    Order (June 18, 2020), ECF No. 225.
       Case 1:20-cv-10617-WGY Document 263 Filed 08/03/20 Page 2 of 2

                                              Respectfully submitted,

                                              ANDREW E. LELLING,
                                              United States Attorney

                                         By: /s/ Thomas E. Kanwit
                                              Thomas E. Kanwit
                                              Michael Sady
                                              Assistant U.S. Attorneys
                                              U.S. Attorney’s Office
                                              John J. Moakley U.S. Courthouse
                                              1 Courthouse Way, Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3100
      August 3, 2020                          thomas.kanwit@usdoj.gov




                           CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF).

                                                     /s/ Thomas E. Kanwit
Dated: August 3, 2020                                Thomas E. Kanwit
